

CONTRACT NO. 2008000121
 
FOR LANDFILL GAS PURCHASE
 
(ZEMEL ROAD LANDFILL)
 
NOVATION OF CONTRACT BY SUBSTITUTION OF
NEW PARTY FOR DISCHARGED PARTY

 
THIS AGREEMENT is made the 22nd day of January, 2009, between Charlotte County,
a political subdivision of the State of Florida (hereinafter "County"), 18500
Murdock Circle, Florida 33948, and GES – Port Charlotte, LLC, a subsidiary of
Global Energy Systems, Inc., 3348 Peachtree Road, N.E. Suite 250, Tower Place
200, Atlanta, Georgia 30326 (hereinafter “Global”) and North American Natural
Resources-Southeast, LLC, a Michigan limited liability company, 4121 Okemos
Road, Suite 17, Okemos, Michigan, 48864 (hereinafter “North American”).
 
RECITALS
 
WHEREAS, County and North American entered into Contract No. 2008000121, as well
as the associated Site Lease Agreement attached thereto as Exhibit A, (the “Site
Lease”)  on July 22, 2008.  This contract provided that North American would
construct a landfill gas control and collection system and an energy
facility  on the leased land for converting the gas into electricity, would
purchase the collected gas and convert the gas into electricity; and would
assist with the marketing of carbon credits; and
 
WHEREAS, North American  has entered into an agreement to sell and assign the
Contract No. 2008000121 and the Site Lease  to Global and desires to assign all
rights, responsibilities and liabilities of  Contract No. 2008000121 and the
Site Lease to Global. See  Assignment and Assumption Instrument attached hereto
as Exhibit A; and
 
WHEREAS, North American desires to be discharged from the performance of the
obligations enumerated in Contract No. 2008000121 and the Site Lease; and
 
 
 

--------------------------------------------------------------------------------

 

WHEREAS, County desires to release North American from the obligations described
in Contract No. 2008000121 and the Site Lease, provided that Global agrees to
perform the obligations and to be bound by the terms of the Contract No.
2008000121 and the Site Lease.
 
NOW, THEREFORE, for the reasons recited above, and in consideration of mutual
covenants contained herein, the parties agree as follows:
 
1.           Global shall perform the obligations of North American that are
enumerated under the Contract No. 2008000121 and the Site Lease, and Global
agrees to be bound by all the terms of the Contract No. 2008000121 and the Site
Lease in every way as if an original party thereto.
 
2.           County releases North American, from all claims for any liability
that has arisen or may have arisen in respect to the Contract No. 2008000121 and
the Site Lease.  County accepts the liability of Global in lieu of the liability
of North American, County shall be bound by the terms of the Contract No.
2008000121 and the Site Lease in every way as if Global was named in the
Contract No. 2008000121 and the Site Lease in place of and releases North
American as a party thereto.
 
3.           This agreement supersedes the contracts listed above that  were
entered into by County and North American, and all the rights and obligations of
North American under the Contract No. 2008000121 and the Site Lease are
completely extinguished.  The Contract No. 2008000121 and the Site Lease and all
amendments, if any, executed under the Contract No. 2008000121 or the Site Lease
between North American and the County are hereby incorporated by this reference
to define the extent of the liability of Global under this agreement.
 
 
Page 2 of 4

--------------------------------------------------------------------------------

 

4.           County and Global further agree and acknowledge that: (i) each of
Contract No. 2008000121 and the Site Lease is in full force and effect and has
not been modified or amended, (ii) true and correct copies of Contract No.
2008000121 and the Site Lease are attached hereto and made a part hereof as
Exhibit B, (iii) the assignor (North American) is not in default under either
Contract No. 2008000121 or the Site Lease, and (iv) County is not aware of any
situation that would cause it to issue a notice of default, termination or
cancellation of Contract No. 2008000121 or the Site Lease.
 
5.           County, North American, and Global consent to all the provisions of
this agreement.
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


 
Page 3 of 4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this agreement on the day and the
year first above written.
 
 
WITNESSES:
 
Signed By: /s/ Courtney Conchola
 
Print Name: Courtney Conchola
 
Date: 1/26/2009
 
Signed By: /s/ Don White
 
Print Name: Don White
 
Date: 1/26/2009
GES – PORT CHARLOTTE, LLC
 
 
Signed by: /s/ Romilos Papadopoulos
 
Print Name: Romilos Papadopoulos
 
Title: EVP, CFO and COO
 
Date: 1/26/2009
 
 
WITNESSES:
 
Signed By: /s/ Gary Vulgam
 
Print Name: Gary Vulgam
 
Date: 1/22/2009
 
Signed By: /s/ Margaret Lawson
 
Print Name: Margaret Lawson
 
Date: 1/22/2009
 
NORTH AMERICAN NATURAL
RESOURCES – SOUTHEAST, LLC
 
 
Signed by: /s/ Timothy Lawson
 
Print Name: Timothy Lawson
 
Title: Member/Manager
 
Date: 1/22/2009

   
BOARD OF COUNTY COMMISSIONERS
OF CHARLOTTE COUNTY, FLORIDA
     
ATTEST:
 
By:
/s/ Patricia M. Duffey
Barbara T. Scott, Clerk of Circuit
   
Patricia M. Duffy , Chair
Court and Ex-officio Clerk to the
   
Board of County Commissioners
 
Date:
January 22, 2009
       
By:
/s/ Anne L. Pfahler
     
Deputy Clerk
  APPROVED AS TO FORM        AND LEGAL SUFFICIENCY           
By:
/s/ Janette S. Knowlton
     
Janette S. Knowlton, County Attorney
     
LR 08-787

 
Page 4 of 4

--------------------------------------------------------------------------------

